DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-5 and 7-12 are pending and have been examined in this application. 
This communication is the first action on the merits. Claims 3-5, and 7 are amended, and claim 6 is cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 3-5, 7-8, and 11 under 35 USC 112(b) as set forth in the Office Action of 15 November 2021 have been fully considered and are persuasive. As such, the rejection(s) as set forth in the office action has been withdrawn. However, see new ground of rejection below under 35 USC 112(b). 
Applicant’s arguments with respect to claims 1-5 and 712 as being unpatentable under 35 USC 103 over Murphy in view of Missotten, Allen, and Miyoshi have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments: specifically the limitation “virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain”.
Further applicant argues that examiner does not appear to have responded to applicants argument in the previous reply that the examiner has provided an articulated explanation that establishes that one having ordinary skill in the art would have been motivated to modify the combined-teachings of the murphy patent application publication and Missotten patent publication to include the local area sensors 205. More specifically, neither the Murphy patent application publication nor the Missotten, et al. patent application publication is concerned with increasing the production of crops, nor would including the local-area sensors 205 disclosed in the Allen, et al. patent application publication in the guidance systems disclosed in the Murphy patent application publication and the Missotten, et al. patent application publication "increase production of crops by compensating for lack of precipitation", as the Examiner contends. Similarly, there is no disclosure or suggestion in the Allen, et al. patent application publication to utilize components of an irrigation system to guide agricultural vehicles. Rather, the only disclosure of capturing data from a plurality of automated measuring stations that are distributed in real terrain to guide an agricultural vehicle and an agricultural machine is Applicant's own invention. 
Accordingly, Applicant again respectfully urges that the Examiner has failed to meet her burden of providing a clearly articulated explanation that establishes that one having ordinary skill in the art would have been motivated to modify the combined teachings of the Murphy patent application publication and the Missotten, et al. patent application publication to include the local-area sensors 205 disclosed in the Allen, et al. patent application publication, as the Examiner proposes. 
Applicant respectfully urges that one having ordinary skill in the art would not have been motivated to modify the combined teachings of the Murphy patent application publication and the Missotten, et al. patent application publication to include the local-area sensors 205 disclosed in the Allen, et al. patent application publication, as the Examiner proposes. 
	The examiner has carefully considered applicant’s arguments respectfully disagree, applicant is reminded that claims must be given their broadest reasonable interpretation. Examiner notes that though the arguments may or may not be persuasive, these arguments are disregarded since they address a limitation that under the broadest reasonable interpretation is not necessitated in the claim. The limitation that the applicant is arguing recites as follows “characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in the real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set”. This limitation is referring to the collecting step of the claim which recites as follows “collecting and storing data regarding a three dimensional terrain topography and/or data regarding current and/or forecasted terrain properties and/or a weather condition for generating a predictive three dimensional geo referenced terrain model (11)”. However, the collecting and storing of data under the broadest reasonable interpretation could be regarding a three dimensional terrain topography and not data regarding current and/or forecasted terrain properties since this is an and/or limitation. Therefore, the limitation “characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in the real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set” is further defining the limitation (data regarding the current and/or forecast terrain properties) in which under the broadest reasonable interpretation, is not necessitated in the claim because in the collecting step 7, examiner is only mapping to the first option collecting and storing data regarding “a three dimensional terrain topography”.  Therefore, further limiting an option (“collecting and storing data regarding current and/or forecasted properties”) that is not a necessity but rather an “or” option which the examiner disregarded holds no weigh in the claim.  

Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels to be readable and reproduceable for publication purposes. Specifically, the labeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (English texts) that is readable and reproducible for publication purposes(see FIG. 8)”  [MPEP 608.02(i) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the recited limitation ”putting out and transmitting…” in line 15 appears to misuse wording and should be “outputting and transmitting…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 4-6, the recited limitation “automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9)” is indefinite. it is unclear to the examiner how the detected and stored data generates vehicle and machine model (2, 9) because the machine data is not a necessity in the claim limitation(s) since the limitation recite “and/or machine data… or individual machines”. That is, the limitation necessitates generating a vehicle and machine model (2, 9) but under the broadest reasonable interpretation, the only data generated and provided for generating the model could only be for the vehicle and not the machine. This also applies to the limitation “optimizing imaging of the vehicle and machine model (2,9)” recited in line 10 in which the limitation includes the vehicle and machine model but as mentioned before the detecting and storing data for generating a model does not necessitate the machine model data for generating the machine model. Furthermore, the recited limitation “virtually driving the vehicle and machine model” in line 13 is indefinite. it is unclear to the examiner if this is referring to the vehicle and a machine model (2, 9) recited previously or a different vehicle and machine model.  
In claim 11 lines 1-3, the recited limitation “the step of: capturing operative…” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-5 and 7-10, and 12 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20110022267 A1) in view of Missotten et al (US 20130184944 A1) in view of Allen et al (US 20190254242 A1) in view of Kuroda (US 20180059667 A1).
With respect to claim 1, Murphy discloses a method for predictively generating data for controlling a drive track and an operating sequence of an agricultural vehicle (1) and of an agricultural machine (4), the method comprising the steps (see at least [0038]):            
- automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) (see at least [0041-0050]);- optimizing imaging of the vehicle and machine model (2,9) into the predictive three dimensional geo referenced terrain model (11) (see at least [0035] and [0055-0059]), and computing drive track control data for defining a drive track and/or machine control data for controlling machine components (see at least [0035], [0055-0057]), and [Fig. 15]); - putting out and transmitting the drive track control data and/or the machine control data to a control unit of the agricultural vehicle (1) and/or agricultural machine (4) (see at least [0030], [0035], [0037-0038], and [0056-0057]), though  Murphy teaches - collecting and storing data regarding a three dimensional terrain topography and/or data regarding current and/or forecasted terrain properties and/or a weather condition (see at least [0035] and [Fig. 4 step 420]), Murphy do not specifically teach that the collected and stored data is for generating a predictive three dimensional geo referenced terrain model (11). Missotten teaches the collected and stored data is for generating a predictive three dimensional geo referenced terrain model (11) (see at least [0018-0019], [0024], [0046], [0057], [0070], and [Fig. 5-7]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment to incorporate the teachings of Missotten for predictive control of agricultural vehicle system wherein the collected and stored data is for generating a predictive three dimensional geo referenced terrain model (11) as both are directed to predictive control of an agricultural vehicle or machine. This would be done to improve control of an automated control system and optimize the operation of an agricultural vehicle system (see Missotten et al para 0007 and 0098). 
Furthermore, examiner notes that the recited limitation “characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set” is recited to refer to collecting data that was previously recited. The claim introduces collecting of data as follows “collecting data and storing data regarding a three dimensional terrain topography and/or data regarding current and/or forecasted terrain properties and or a weather condition for generating a predictive three dimensional geo referenced terrain model”. That is, the claim may only be interpreted to collecting and storing data of only a three dimensional terrain topography and neglecting the rest of the limitation(s) (and/or data regarding current and/or forecasted terrain properties and or a weather condition for generating a predictive three dimensional geo referenced terrain model) since it’s an and/or limitation and does not require (necessitate) the collecting and storing of data regarding current and forecasted terrain properties or weather condition. As such, the claim can be interpreted as not requiring this limitation, however, examiner is considering mapping the limitation to expedite prosecution.
Moreover, Murphy as modified by Missotten do not specifically teach characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set. Allen teaches characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain (see at least (see at least [0108], [0157], and [Fig. 2]), in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set (see at least [0048], [0157], and [Fig. 2]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings as modified by Missotten to incorporate the teachings of Allen wherein characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set. This would be done to improve monitoring an agricultural area to improve and increase production of crops by compensating for lack of precipitation (see Allen et al para 0002).
Furthermore, Murphy as modified by Missotten and Allen do not specifically teach virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain. Kuroda teaches virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain (see at least [0025], [0047-0048], [0052-0053], [0073-0074], [0092], and [0097]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment as modified by Missotten and Allen to incorporate the teachings of Kuroda for virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain. This would be done to increase the safety of the moving vehicle by analyzing the travel path of the vehicle (see Kuroda para 0006-0007).
With respect to claim 2, Murphy discloses characterized in that the vehicle data includes vehicle geometry and/or a current or anticipatable operating condition of the agricultural vehicle (see at least [0033], [0037], [0043], and [0070]); and the automated detecting of the vehicle data regarding the vehicle geometry and/or the current or anticipatable operating condition of the agricultural vehicle is telemetrically continuously detected by an onboard system and/or extrapolated and transmitted to a central data base (see at least [0033], [0037], [0043], and [0070]). 
With respect to claim 3, Murphy discloses the transmission of data to a central database (see at least [0037]), however, Murphy do not specifically teach characterized in that the step of automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating the vehicle and machine model (2, 9) includes the step of automatically detecting and storing the machine data; wherein the machine data includes machine geometry and/or a current or anticipatable operating condition of agricultural processing components; and wherein the step of automatically detecting of the machine data includes the step of continuously telemetrically detecting data regarding the machine geometry and the current and/or anticipatable operating condition of agricultural processing components. 
Missotten teaches characterized in that the step of automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) includes the step of automatically detecting and storing machine data (see at least [0020] and [0045-0046]); wherein the machine data includes machine geometry and/or a current or anticipatable operating condition of agricultural processing components (see at least [0020] and [0045-0046]); and wherein the step of automatically detecting of the machine data includes the step of continuously telemetrically detecting data regarding the machine geometry and the current and/or anticipatable operating condition of agricultural processing components and transmitting the data to a central database (see at least [0020] and [0045-0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment to incorporate the teachings of Missotten wherein characterized in that the step of automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) includes the step of automatically detecting and storing machine data; wherein the machine data includes machine geometry and/or a current or anticipatable operating condition of agricultural processing components; and wherein the step of automatically detecting of the machine data includes the step of continuously telemetrically detecting data regarding the machine geometry and the current and/or anticipatable operating condition of agricultural processing components. This would be done to improve control of an automated control system and optimize the operation of an agricultural vehicle system (see Missotten et al para 0007 and 0098). 
With respect to claim 4, Murphy discloses characterized in that the step of automatically detecting and storing vehicle and/or machine data through the sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating the vehicle and machine model (2, 9) includes a step of combining the automatically detected vehicle data and the automatically detected machine data wherein a plurality of different vehicle types can be combined with a plurality of different machine types (see at least [0041] and [0075], Murphy teaches that the system is first defined by the type of tractor (different vehicle type) and attached implements (different machine type)). 
With respect to claim 5, Murphy discloses characterized in that the step of collecting and storing data regarding the three dimensional terrain topography and/or the data regarding current and/or the forecasted terrain properties and/or the weather condition for generating the predictive three dimensional geo referenced terrain model (11) includes the step of collecting and storing data regarding the three dimensional terrain topography, and the collecting data regarding the three dimensional terrain topography is performed by evaluating a set of geographic data that is generated in advance (see at least [0037-0039] and [0051]).
With respect to claim 7, Murphy discloses characterized in that the step of optimizing imaging of the vehicle and machine model (2, 9) onto the predictive three dimensional geo referenced terrain model includes a step performing a first optimization algorithm in which an optimum drive track is computed in view of a current and/or anticipatable ground properties of the terrain and avoiding sliding, slope and/or tipping locations that are dangerous for the vehicle and machine model (see at least [0033-0034], [0038-0039], [0056], and [0059]), wherein an optimized operating condition of the agricultural machine is computed by a second optimization algorithm (see at least [0033-0034], [0038-0039], [0056], and [0059], Murphy et al teaches different operating modes under different techniques, furthermore, under the automatic system, operating conditions are computed to optimize the path of the vehicle and attached implement), wherein the optimized operating condition is adapted to the drive track (see at least [0033-0034], [0038-0039], [0056], and [0059]), and the data of the optimum drive track and the data of the optimized operating condition is transferred into the drive track and machine control data (see at least [0033-0034], [0038-0039], [0056], and [0059]).
With respect to claim 8, Murphy discloses characterized in that the first and/or the second optimization algorithm are adaptable and influenceable in a user specific manner by predetermining adjustable boundary conditions and/or weightings (see at least [0041] and [0045]).
With respect to claim 9, Murphy do not specifically teach characterized in that the method is operable in an offline mode, wherein the method steps are executed on an external data processing system that is not connected with the vehicle and/or the agricultural machine, in particular a PC, a tablet computer and/or a cloud system.  Missotten teaches characterized in that the method is operable in an offline mode (see at least [0023] and [0121]), wherein the method steps are executed on an external data processing system that is not connected with the vehicle and/or the agricultural machine, in particular a PC, a tablet computer and/or a cloud system (see at least [0022-0023] and [0121-0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment to incorporate the teachings of Missotten wherein the method is operable in an offline mode, wherein the method steps are executed on an external data processing system that is not connected with the vehicle and/or the agricultural machine, in particular a PC, a tablet computer and/or a cloud system. This would be done to improve control of an automated control system and optimize the operation of an agricultural vehicle system (see Missotten et al para 0007 and 0098). 
With respect to claim 10, Murphy discloses characterized in that the method is operable in an online mode, wherein the method steps are performed on a control unit that is integrated into a vehicle and/or the agricultural machine, in particular a vehicle computer (see at least [0072-0074]).
With respect to claim 11, Murphy discloses the step of capturing operative real time data, wherein the operative real time data capture a current actual condition of the vehicle and/or of the agricultural machine and/or or of terrain properties (see at least [0037], [0039], [0047-0048], and [0070-0073]), wherein the operative real time data is added by the control unit of the vehicle and/or of the agricultural machine so that the computed drive track control data is updated (see at least [0037], [0039], [0047-0048], and [0070-0073]).
With respect to claim 12, Murphy discloses characterized in that the drive track control data and/or the machine control data is transmitted to a control unit for an autonomous agricultural vehicle without driver or a vehicle fleet and/or a control unit for an autonomous agricultural machine without driver or a machine fleet (see at least [0030-0032] and [0034]).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667 

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667